COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00392-CR


Richard Jackson                             §   From County Criminal Court No. 2

                                            §   of Denton County (CR-2012-02190-
                                                B)

v.                                          §   December 31, 2014


                                            §   Opinion by Justice Gardner

The State of Texas                          §   (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for further

proceedings consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Anne Gardner_______________
                                        Justice Anne Gardner